DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks/Arguments and amended claims, filed 10/26/2021, with respect to claims 1-20, have been fully considered and are persuasive.  Therefore, the rejection of claims 1-20 under 35 U.S.C. § 103 has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed. The closest prior art fails to explicitly disclose teach or suggest the claims as a whole. The prior art fails to make obvious or disclose a traffic service applied to a transport system which includes a management center, and a plurality of vehicles, wherein the management center stores correspondence between the traffic service and td status information. Furthermore, the management service receives from a first vehicle a registration request carrying a permanent identifier.  The management center queries the first vehicle for second status information of the first vehicle including a type, a swept volume, and a service life. The management service center further determines whether to allow the first vehicle to be registered with the transportation system when the first vehicle meets a preset criterion and the management center allocates a temporary identifier to the first vehicle for coverage of the transport system. Furthermore, the management center receives a request message from a second vehicle requesting a traffic service, the management center determines a second temporary  allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/T.C.B./Examiner, Art Unit 3669  

/JESS WHITTINGTON/Examiner, Art Unit 3669